DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group II Species 2 in the reply filed on 10 May 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden. This is not found persuasive because each embodiment provides distinct plating features not required by other embodiments and are mutually exclusive, such as being dentritic. 
Claims 1-5 and 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 May 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Addressing now the "Wands" factors (MPEP 2164.01 (a)). 

(A) The breadth of the claims: 
	The currently pending claim 6 claims a method of producing a connector according to claim 1 comprising two steps of preparing a plating bath with a component element of the second phase and performing electroplating processes  to obtain a plating layer in which the second phase grows in a dendrite-like manner in the matrix phase. The claims require the matrix phase to be a metal other than gold.

(B) The nature of the invention: 
	The invention is drawn toward coating on electrical connectors adequately described on pg. 3 lines 15-20 of the as filed specification.

(C) The state of the prior art: 
	Applicant summarized JP-A-2012-49107 and JP-A-2013-11016 as disclosing electrical contacts with a metal plating film comprising a nano-carbon metal formed on a base materials where a part of the carbon material is exposed on a surface of the plating film (pg. 2 lines 13-27 of the as filed specification).
	The following is further cited to display the state of the prior art:
	KR 10-2013-0074275 discloses a magnesium based metal comprising pores filled with graphene, graphite, or metallic nanoparticles (Abstract).
	US 2010/0044018 discloses depositing a surface layer with a porous wall structure wherein the porous wall structure has dentrically ordered nanoparticles and further depositing a solid layer on the porous wall structure via electrodeposition (Claim 10 and 15).
	US 2005/0133910 A1 discloses forming dendritic pores ([0006]) with further adhesion to another substrate (Fig. 4 #11).
	US 2018/0298514 A1 discloses a generic process of plating dendritic pores in a substrate (See rejection below).

(D) The level of one of ordinary skill: 
	One of ordinary skill in the art would reasonably be apprised of electrical connectors and methods of electroplating said connectors.

(E) The level of predictability in the art: 
	There does not appear to be any appreciable predictability outside of providing a metallic piece with a voltage or current while placed in an electrolytic solution results in an electrodeposit on said piece.

(F) and (G) The amount of direction provided by the inventor and the existence of working examples: 
	The instant specification provides no guidance, suggestions, or methods in enabling the limitation of “in which the second phase grows in a dendrite-like manner in the matrix phase”.
	The specification does not provide any guidance as to how the second phase may grow in the matrix phase, methods of make dendrite like structure which provide growth processes in the matrix, how to form said dendrite like structures in the matrix, whether said dendrite structures in the matrix are inherent, imperfections, or the like of any such possible structure.
	In the examples (See pg. 15-16 of the as filed specification), copper is used as the matrix phase without any particular processing in the electroplating processes to form a conductive coating. It is not apparent that copper has such dendrite area inherent to generic copper plates, or if the result of growing in a dendrite like manner is an explicit and inherent effect of said process of electroplating under conventional voltages, currents, and times. In such a case, the claims are not commensurate in scope with the alleged result, claiming properties in which the scope of limitations are not enabled.
	It is further not clear whether the copper plate used in example 1 constitutes an electrical connector, or is further processed into said connector. A metal plate presumably is a solid metal plate, upon which said micro- or nano-structure is not describe in any discernable manner within the instant specification.
	Thus, it is not enabled what causes dendrite like grown in a matrix when the matrix is not processed in any discernable manner to provide paths of said growth, is not disclosed as inherently having said growth paths, what parameters require said growth, or if the reported dendrite like growth is merely a result of generic plating on a copper plate.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: 
	A quantity of experimentation needed would be commensurate with any possible processes which may or may not impart dendritic structure to a matrix phase or trying any possible electroplating processes on a generic matrix phase with proper elemental and structural analysis to determine if indeed dendritic plating took place within said metallic matrix phase. Based on this, the quantity of experimentation would encompass all possible type of plating in a metal matrix phase irrespective of any particular property, process parameters, or the like.	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, the preamble recites “A method of producing the connector according to claim 1… comprising forming the conductive coating layer by…” interpreted under guidance under MPEP 2111.02. Thus, the method is for the production with the actual step of forming the coating disembodied from the actual connector. The Examiner suggests instead of relying on the dependence of “according to claim 1”, reciting the structure actually being plated. Thus, the structure of an explicit electrical connector is interpreted to be the intended use of the method of making a conductive layer and does not further differentiate products produced. In other words, for examination on the merits, a prior art which produces a conductive coating on any generic product may be used in any discernable manner in production of various products. 
The term “dendrite-like manner” in claim 6 is a relative term which renders the claim indefinite. The term “dendrite-like manner” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is indefinite as to what constitutes “dendrite like” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josell et al (US 2018/0298514 A1).
As to claim 6, Josell discloses a method for producing the connector according to claim 1 comprising forming the conductive coating layer by: 
	preparing a plating bath containing a component element of the second phase ([0062], [0069], [0079]; and 	
	performing an electroplating process in which the metal base material is 30immersed in the plating bath to obtain a plating layer in which the second phase grows in a dendrite-like manner in the matrix phase ([0079] which discloses performing the electrodeposition [0059] discloses the recesses may be dendritic and [0055] discloses using an electrically conductive substrate such as steel – which is a metal – and thus a metal matrix of a metal other than gold, or first coated with layer 18 of copper, silver, ruthenium, platinum, palladium, rhodium, indium, cobalt, nickel, or iron thus further constituting the metal matrix [0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795